Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonough et al. (US 6,120,262 A1, hereinafter “McDonough”).

Regarding claim 1, McDonough discloses a fan device controller including: 
an electrical box (col. 8, ln. 13: controller 106 fit into a wallbox 118);
an AC voltage input in the electrical box (col. 8, ln. 9, see Fig. 2 the AC voltage input is in the electrical box (controller 106 in wallbox 118));
an AC voltage output that is: in the electrical box (col. 4, ln. 20-23: As in typical ceiling fan implementations, the ceiling fan 112 is mounted to a ceiling 116 and receives standard household AC 
an RF signal interface in the electrical box including an RF signal transmitter configured to be paired with the fan (col. 4, ln. 40-42 and col. 10, ln. 4-11: The receiver 122 in the embodiment illustrated is a standard RF receiver that is configured to receive the standard RF frequency from the transmitter 186, may receive infrared as well via the fixed controller 106 (wall station/electrical box)); 
an RF controller in the electrical box configured to control the RF signal interface to send control signals including one or more commands to the fan (col. 2, ln. 30-32: a fixed controller (wall station/electrical box) for a ceiling fan includes a transmitter is adapted to send wireless control signals from the fixed controller to the ceiling fan; col. 4, ln. 9-12: the fixed controller 106 sends control signals to control the fan); and 
a disconnect switch in the electrical box for disconnecting the AC voltage output from the AC voltage input when the disconnect switch is switched to a disconnect state from a connect state (col. 5, ln. 3-7, ln. 15-16: fan on/off buttons and master on/off switch on the fixed controller; col. 6, ln. 56-59: activating the fan on/off button causes the fan to turn off (switched from a disconnect state from a connect state); col. 10, ln. 14-16: four position DIP switch corresponds to the DIP switch utilized in the fixed (electrical box) controller).

Regarding claim 2, McDonough discloses the fan device controller of claim 1, further comprising: 
a fan control input for turning a fan on or off (col. 9, ln. 17: Switch 220 Fan on/off; and 
a light control input for turning a light on or off (col. 9, ln. 10: Switch 212 Light on/off).


a light up input coupled to the RF controller (Fig. 3: RF control of the fixed controller 106 as provided in claim 1, col. 9, ln. 13: Switch 216 Up/down light select and ln. 20-23: up light function); and 
a light down input coupled to the RF controller (Fig. 3: RF control of the fixed controller 106 as provided in claim 1, col. 9, ln. 13: Switch 216 Up/down light select and ln. 20-23: down light function).

Regarding claim 4, McDonough discloses the fan device controller of claim 3, further comprising: 
a fan speed up input coupled to the RF controller (Fig. 3 and col. 5 ln. 10-14: operating buttons on fixed controller 106 includes fan speed increase button 132); and 
a fan speed down input coupled to the RF controller (Fig. 3 and col. 5 ln. 10-14: operating buttons on fixed controller 106 includes fan speed decrease button 133).

Regarding claim 5, McDonough discloses the fan device controller of claim 4, further comprising: 
a fan reverse input coupled to the RF controller (col. 4, ln. 60-61: in Fig. 3, including a light on/off button, and there are three buttons located behind the second hinged lid 134 includes a fan/off button, a fan reverse button and a security function button). 

Regarding claim 6, McDonough discloses the fan device controller of claim 5, further comprising: 
a DC power supply connected to the disconnect switch and to the RF controller, the DC power supply receiving AC power from the disconnect switch and supplying DC power generated from the AC power to the RF controller (col. 8, ln. 17-28: the power converter 180 comprises a half-wave rectifier that receives Standard house hold 120 volt AC power and converts it to approximately 10 volts DC for powering the fixed controller 106, the benefit of such is preventing noticeable reduction in fan speed or light brightness from the reduction of the positive and negative portions of the AC waveform). 

Regarding claim 7, McDonough discloses the fan device controller of claim 6 wherein switching the disconnect switch to a disconnect state cuts power to both the AC output and to the DC power supply thereby cutting power to the fan coupled to the fan device controller and to the RF controller at the same time (col. 5, ln. 16-17: fixed controller includes a master on/off switch 136 that disconnects the power to power supply). 

Regarding claim 8, McDonough discloses the fan device controller of claim 7 wherein:
the RF controller includes a processor (col. 10, ln. 14-19); and 
the processor is configured to: 
generate commands in response to input received via one of the inputs included in the fan device controller (col. 9, ln. 28-32); and 
control the RF signal interface to transmit the commands in RF signals to the fan (col. 9, ln. 43-45: a transmit antenna 236 for transmitting the control signal to the receiver 122 associated with the ceiling fan). 

Regarding claim 9, McDonough discloses the fan device controller of claim 8 wherein the electrical box is configured to be installed in a wall of a customer premises (abstract: a fixed controller adapted to be wall-mounted at user’s premise, and Fig. 2). 

Regarding claim 10, McDonough discloses the fan device controller of claim 1 wherein:
the fan device controller is a wall control unit (col. 5, ln. 5-10); and 
the RF signal transmitter transmits the control signals as wireless RF control signals including the one or more commands to an RF receiver of the RF signal interface, wherein the RF receiver is hardwired to the fan (Fig. 9 and  col. 11, ln. 12-20).

Regarding claim 11, McDonough discloses the fan device controller of claim 1 wherein the RF interface further includes: 
an antenna for transmitting the control signals (col. 9, ln. 44); and 
an RF receiver (col. 4, ln. 40-42 and col. 10, ln. 4-11: The receiver 122 in the embodiment illustrated is a standard RF receiver that is configured to receive the standard RF frequency from the transmitter 186). 
Regarding claim 13, McDonough claims the fan device controller of claim 1 wherein the RF signal interface is not a WiFi interface (col. 8, ln. 8: infrared).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over McDonogh in view of Suro et al. (US 20130073431 A1, hereinafter “Suro”). 

	Regarding claim 12, McDonough discloses the fan device controller of claim 1 wherein the RF signal (col. 8, ln. 8: RF wireless medium but not infrared).  However, it does not specify the interface is a WiFi interface. However, Suro teaches the interface is a WiFi interface ([0020]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine WiFi interface into the wireless design since it is desirable to enabled to communicate, to a cloud server located in a distance away from the premise via the WiFi interface, information indicating the operation implemented in response to a command ([0008], [0027], Suro). 

Regarding claim 14, McDonough discloses the fan device controller of claim 1; however, it does not specify further comprising a processor that is configured to transmit fan information to a server. In analogous art, Suro teaches to transmit fan information to a server ([0027], [0028]).  Same motivation as above.  

Regarding claim 15, McDonough discloses the fan device controller of claim 1 wherein the RF signal interface. However, it does not specify to be paired to a plurality of fans; and transmit a group command to the plurality of fans, wherein the plurality of fans perform the same operation in response to the group command. 
In analogous art, Suro teaches to be paired to a plurality of fans ([0060]); and transmit a group command to the plurality of fans, wherein the plurality of fans perform the same operation in response to the group command ([0025], [0006]). Same motivation as above. 

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
	The amended limitations are disclosed by the prior art of reference. The newly added claims are 
disclosed by a combination of the main reference with an analogues art. Claim 1 contains the controller being inside of the wallbox and the wallbox is the electrical box that has the AC input and output connections. See below recitations: 
Regarding claim 1, McDonough discloses a fan device controller including: 

an AC voltage input in the electrical box (col. 8, ln. 9, see Fig. 2 the AC voltage input is in the electrical box (controller 106 in wallbox 118));
an AC voltage output that is: in the electrical box (col. 4, ln. 20-23: As in typical ceiling fan implementations, the ceiling fan 112 is mounted to a ceiling 116 and receives standard household AC power 104 through a pair of wires 117 via a wall box 118) and configured to be in electrical communication with a fan (col. 8, ln. 33-34: The power converter 181 includes first and second AC input terminals ACl, AC2 that are adapted to be coupled to the AC power source 104 powering the ceiling fan 112. A diode 190 is coupled between the first and second AC input terminals ACl, AC2.); 
an RF signal interface in the electrical box including an RF signal transmitter configured to be paired with the fan (col. 4, ln. 40-42 and col. 10, ln. 4-11: The receiver 122 in the embodiment illustrated is a standard RF receiver that is configured to receive the standard RF frequency from the transmitter 186, may receive infrared as well via the fixed controller 106 (wall station/electrical box)); 
an RF controller in the electrical box configured to control the RF signal interface to send control signals including one or more commands to the fan (col. 2, ln. 30-32: a fixed controller (wall station/electrical box) for a ceiling fan includes a transmitter is adapted to send wireless control signals from the fixed controller to the ceiling fan; col. 4, ln. 9-12: the fixed controller 106 sends control signals to control the fan); and 
a disconnect switch in the electrical box for disconnecting the AC voltage output from the AC voltage input when the disconnect switch is switched to a disconnect state from a connect state (col. 5, ln. 3-7, ln. 15-16: fan on/off buttons and master on/off switch on the fixed controller; col. 6, ln. 56-59: activating the fan on/off button causes the fan to turn off (switched from a disconnect state from a connect state); col. 10, ln. 14-16: four position DIP switch corresponds to the DIP switch utilized in the fixed (electrical box) controller).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/MONICA C KING/Primary Examiner, Art Unit 2844                            

2/10/2022